■WiNsnow, J.
The statute (sec. 959 — 52, Stats. 1898) requires that the petition for referendum shall be signed by “at least twenty per cent, of the electors of such city or village, as appears by the poll list of the last general.election.” It is conceded that, if this means that the petition shall be signed by twenty per cent, of the electors whose names appear on the poll list, then the petition in this case was not sufficient, but, if it means twenty per cent, of the number of electors upon the last poll list, then the petition was sufficient. This is the only question which we find it necessary to consider. Little or no aid can be obtained from authorities, although two cases in this court, arising under somewhat similar statutes, are cited, viz., La Londe v. Barron Co. 80 Wis. 380, 49 N. W. 960, and Bush v. State ex rel, Boyle, 100 Wis. 549, 76 N. W. 606. It is simply a question of *550construction of tbe language used. Had tbe statute said twenty per cent, of tbe electors appearing by tbe poll list, we suppose there would be little or no contention as to tbe meaning. All would construe it as meaning twenty per cent, of tbe very electors appearing on that list. Tbe words used are “twenty per cent, of tbe electors ... as appears by tbe poll list.” We think tbis must be construed in the same way. Tbe legislative idea evidently was to provide a definite and certain means of ascertaining whether tbe required number of petitioners bad signed. By providing that tbe petition should be signed by twenty per cent, of tbe persons whose names appeared on tbe poll list all difficulty was removed. Inspection of tbe petition, inspection of tbe poll list, and enumeration of tbe names common to both, settled tbe question. Tbis seems a very reasonable method, and it is a method frequently adopted. Tbe presumption is that there will be little change in tbe body of tbe electorate between two general elections.
By the Court. — Judgment reversed, and action remanded with directions to deny tbe writ and dismiss tbe action.